*463ORDER
PER CURIAM
AND NOW, this 21st day of December, 2016, the Petition for Allowance of Appeal is GRANTED. The issues, as stated by petitioner are:
(1) Whether the exception to the timeliness requirement of the PCRA for after-discovered facts requires the petitioner to file her PCRA Petition before verifying unknown, but suspected, facts through expert analysis.
(2) Whether the Court of Common Pleas’ determination of the deadline to file a PCRA petition for after-discovered evidence is entitled to deference by the Superior Court.